
	
		I
		112th CONGRESS
		2d Session
		H. R. 5903
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2012
			Mr. Sam Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  recipients of the Korea Defense Service Medal as war veterans for purposes of
		  determining whether contributions to posts and organizations of war veterans
		  are charitable contributions.
	
	
		1.Treatment of Korea Defense
			 Service Medal recipients as war veterans for purposes of determining
			 deductibility of contributions to war veteran organizations
			(a)In
			 generalParagraph (3) of
			 section 170(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new flush sentence:
				
					For
				purposes of this paragraph and section 2522(a)(4), any recipient of the Korea
				Defense Service Medal under section 3756, 6258, or 8756 of title 10, United
				States Code, shall be treated as a war
				veteran..
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
				(2)Application of
			 gift taxTo the extent that such amendment relates to section
			 2522(a)(4) of the Internal Revenue Code of 1986, such amendment shall apply to
			 gifts made after the date of the enactment of this Act.
				
